Exhibit 10.20

EXECUTION VERSION

TERMINAL SERVICES AGREEMENT

by and between

ENVIVA PORT OF WILMINGTON, LLC

and

ENVIVA, LP

Dated:  December 14, 2016

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Section 1.

Definitions


1

 

 

 

Section 2.

Term


6

 

 

 

Section 3.

Terminal Services; Shipment Commitment


6

3.1

Terminal Services


6

3.2

Shipment Commitment


6

 

 

 

Section 4.

Fees; Invoices and Payments


6

4.1

Terminal Services Fee; Included Services


6

4.2

Payment of Terminal Services Fee; Escalation


7

4.3

Taxes and Other Charges


7

4.4

Monthly Statements and Invoices


8

4.5

Payment of Fees


8

4.6

Records and Audits


8

4.7

Inventory Accounting


8

4.8

Shrinkage


9

 

 

 

Section 5.

Operations; Deliveries; Loading


9

5.1

Inbound Railcar Deliveries


9

5.2

Inbound Truck Deliveries


9

5.3

Use of Berth


10

5.4

Notification of Arrival of Vessels


10

5.5

Vessels


10

5.6

Demurrage


10

5.7

Compliance


11

5.8

Filings, Disclosure and Reports


11

5.9

Berth Operating Hours


11

5.10

Terminal Maintenance


11

5.11

Credentials


11

5.12

Minimum Rate of Loading Requirements; Despatch


11

5.13

Limitation of Services


12

5.14

Required Improvements


12

5.15

Ownership of Equipment


12

5.16

Title


12

 

 

 

Section 6.

Biomass Quality Standards; Measurement


12

6.1

Quality Requirements


12

6.2

Deliveries Not Meeting Quality Requirements


13

6.3

Commingling


13

6.4

Biomass Loss or Damage


13

6.5

Measurement


14

 





-  i  -

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section 7.

Consequential Damages Waiver


14

 

 

 

Section 8.

Force Majeure Event


14

8.1

General


14

8.2

Notice


14

8.3

Make-up


15

8.4

Termination


15

 

 

 

Section 9.

Inspection of and Access to Terminal


15

9.1

Inspections


15

9.2

Nature of Access Right


15

 

 

 

Section 10.

Assignment


16

10.1

Assignment Generally


16

10.2

Permitted Assignments


16

 

 

 

Section 11.

Compliance with Law and Safety


16

 

 

 

Section 12.

Default, Termination and Other Remedies


17

12.1

Customer Default


17

12.2

Owner Remedies for Customer Default


17

12.3

Owner Default


17

12.4

Customer Remedies for Owner Default


18

12.5

Remedies of Each Party Generally


18

12.6

Lien on Biomass


18

 

 

 

Section 13.

Insurance


19

13.1

Customer’s Required Insurance


19

13.2

Customer Certificates of Insurance; Notification of Changes or Lapse


19

13.3

Owner’s Required Insurance


19

13.4

Owner Certificates of Insurance; Notification of Changes or Lapse


20

13.5

Reports of Accidents and Injuries


20

13.6

Application of Insurance Proceeds


20

 

 

 

Section 14.

Indemnity and Liability


20

14.1

Indemnification of Customer Group


20

14.2

Indemnification of Owner Group


21

14.3

Notice; Procedure


21

 

 

 

Section 15.

Other Representations, Warranties and Covenants


21

 

 

 

Section 16.

Miscellaneous


22

16.1

Notices


22

16.2

Interpretation


23

16.3

Amendment


23

16.4

Severability of Provisions


23

16.5

Entire Agreement


24

16.6

Counterparts; Electronic Signatures


24

 





-  ii  -

--------------------------------------------------------------------------------

 

 

 

 

 

 

16.7

Third Parties


24

16.8

Non-Recourse


24

16.9

Attorneys’ Fees


24

16.10

No Waiver


24

16.11

No Agency


24

16.12

Governing Law


24

16.13

Dispute Resolution


25

 

 

 

Section 17.

Confidentiality


25

17.1

Confidentiality


25

17.2

Confidentiality Carve-outs


26

17.3

Securities Filings


26

17.4

Press Releases


26

 

 

Exhibit A COMMERCIAL DETAILS

A-1

 

 

Exhibit B MARINE NOMINATIONS AND SCHEDULING

B-1

 

 

Exhibit C SPECIFICATIONS

C-1

 

 

 



-  iii  -

--------------------------------------------------------------------------------

 

 

TERMINAL SERVICES AGREEMENT

This Terminal Services Agreement (this “Agreement”) is made effective this 14th
day of December, 2016 (“Effective Date”) by and between Enviva Port of
Wilmington, LLC, a Delaware limited liability company (“Owner”), and Enviva, LP,
a Delaware limited partnership (“Customer”), sometimes referred to individually
as “Party” and collectively as “Parties.”  In consideration of the mutual
promises contained in this Agreement, the Parties agree to the following terms
and conditions relating to the provision of marine terminal services related to
the Biomass (as hereinafter defined).

RECITALS

A.        Owner operates a wood pellet export facility located within the marine
terminal under the jurisdiction of the North Carolina State Ports Authority (the
“Port Authority”) in Wilmington, North Carolina (the “Terminal”) for the
receipt, discharge and loading of Biomass for export by ocean-going vessel.

B.         Customer is in the business of processing, purchasing and selling
Biomass.

C.         Owner and Customer desire to enter into this Agreement to memorialize
the terms and conditions whereby Customer will deliver, or cause to be
delivered, Biomass to the Terminal for the receipt, discharge and loading for
export by ocean-going vessels, and Owner will provide such services for
Customer, on and subject to the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Owner and
Customer agree as follows:

AGREEMENT

Section 1.        Definitions.  In this Agreement, unless the context requires
otherwise, the terms defined in the preamble have the meanings indicated and the
following terms will have the meanings indicated below:

“Affected Party” has the meaning indicated in Section 8.1.

“Affiliate” means, with respect to any Person, any other Person that is directly
or indirectly controlling, controlled by or under common control with, such
Person; provided, that for purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting interests, by contract or otherwise, and “controlling”,
“controlled by” and “under common control with” have corresponding meanings.

“Agent” means any contractor, agent, employee or other representative accessing
the Terminal in connection with this Agreement on behalf of, at the request of
or for the benefit of Customer.





 

--------------------------------------------------------------------------------

 

 

“Bankrupt” means with respect to any Person, such Person (a) files a petition or
otherwise commences, authorizes or acquiesces in the commencement of a
proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar Law; (b) has any such petition, action or proceeding filed or
commenced against it and such petition, action or proceeding is not stayed or
dismissed within sixty (60) Days after filing; (c) makes an assignment or any
general arrangement for the benefit of creditors; (d) otherwise becomes
insolvent; (e) has a liquidator, administrator, receiver, trustee, conservator
or similar official appointed with respect to it or any substantial portion of
its property or assets; or (f) is generally unable to pay its debts as they
become due.

“Base Index” has the meaning indicated in Section 4.2(b).

“Berth” has the meaning set forth in the Operation and Services Agreement.

“Biomass” means free-flowing wood pellets comprised of wood fiber from pulpwood,
timber harvest byproducts, and industrial residuals.

“Business Day” means any Day that is not a Saturday, a Sunday or any other Day
on which banks in the State of New York are permitted to close.

“Charter” means a contract whereby an owner or operator of a Vessel contracts
with Customer for the transportation of one or more Shipments.

“Claims” means claims, demands, suits, or causes of action, whether at law or in
equity, and whether based on statute, regulation, rule, ordinance, code or
standard or on theories of contract, tort, strict liability or otherwise.

“Collateral” has the meaning indicated in Section 12.6(a).

“Confidential Information” has the meaning indicated in Section 17.1.

“Contract Year” means each twelve (12) month period commencing on January 1;
provided, that the first Contract Year shall begin on the Effective Date and end
on December 31, 2016.

“Current Index” has the meaning indicated in Section 4.2(b).

“Customer Event of Default” has the meaning indicated in Section 12.

“Customer Group” means, collectively, Customer, its parents and Affiliates, its
Agents, and its and their respective managing members, general and limited
partners, officers, directors, employees, and other representatives.

“Customer Notice of Termination” has the meaning indicated in Section 12.4.

“Days” means the consecutive twenty-four (24) hour period beginning at the start
of the hour ending 01:00 Eastern prevailing time on any calendar day and ending
at the completion of the hour ending 24:00 Eastern prevailing time on such
calendar day.





-  2  -

--------------------------------------------------------------------------------

 

 

“Default Interest Rate” means, for any date, the lesser of (i) a per month rate
of interest equal to one and one-half percent (1.5%) and (ii) the maximum rate
permitted by Law.

“Delivery Point” means, with respect to any delivery of Biomass by rail, the
railcar unloading facility at the Terminal or, with respect to any delivery of
Biomass by truck, Owner’s truck scale at the Terminal.

“Domes” means each of the concrete structures at the Terminal used to protect
Biomass pending its being loaded onto Vessels for transportation from the
Terminal in accordance herewith.

“Event of Default” means either a Customer Event of Default or an Owner Event of
Default, as applicable.

“Excluded Period” has the meaning indicated in Section 5.12.

“FIFO” means the First-In-First-Out method for costing inventory, which method
assumes that the first Biomass placed in inventory in a Dome is the first
Biomass unloaded from such Dome.

“Financing Party” means any and all banks or other providers of capital to Owner
or Customer.

“FOB” means “FOB” or “Free on Board” as defined in Incoterms 2010 as published
by the International Chamber of Commerce.

“Force Majeure Event” has the meaning set forth in Section 8.1.

“Good Industry Practices” means using the standards, practices, methods and
procedures and exercising the degree of skill, care, diligence, prudence and
foresight that would be expected to be observed by a skilled and experienced
operator in carrying out activities the same as or similar to the Terminal
Services under the same or similar circumstances as those contemplated by this
Agreement.

“Governmental Entity” means any national, regional, state, provincial, municipal
or local authority (including the Port Authority), department, body, board,
instrumentality, commission, corporation, branch, directorate, agency, ministry,
court, tribunal, judicial authority, legislative body, administrative body,
regulatory body, autonomous or quasi-autonomous entity or taxing authority or
any political subdivision of any of the foregoing and any Person (whether
autonomous or not) exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any of the foregoing entities,
having jurisdiction over the Person or matter in question.

“Indemnified Party” has the meaning indicated in Section 14.3.

“Indemnifying Party” has the meaning indicated in Section 14.3.

“Index” has the meaning indicated in Section 4.2(b).

“Indirect Taxes” has the meaning indicated in Section 4.3.





-  3  -

--------------------------------------------------------------------------------

 

 

“Interest Rate” means, for any date, the lesser of (i) the per annum rate of
interest equal to the prime lending rate as may from time to time be published
in The Wall Street Journal under “Money Rates” on such Day (or if not published
on such Day on the most recent preceding Day on which published), plus one
percent (1%) and (ii) the maximum rate permitted by Law.

“Laws” means all statutes, laws, ordinances, rules, regulations, permits,
authorizations, codes, decrees, judgments, proclamations, injunctions,
constitutions,  decisions, orders and directives of the applicable Governmental
Entity, in each case applicable to the relevant Party, the Terminal Services,
the Terminal, the Berth or the location of the performance of the obligations
hereunder.

“Laycan” means the defined period during which Customer must tender a Notice of
Readiness to Owner that the Vessel has arrived at the anchorage or customary
place of waiting and is in all regards ready to commence loading.

“Losses” means any and all losses, liabilities, fines, penalties, damages, costs
and injuries, including the costs of settlements, litigation, arbitration,
judgments and expenses and documented attorneys’ fees (including documented
attorneys’ fees and litigation expenses in establishing the right to indemnity
hereunder).

“Market Price” means, for purposes of Section 6.4, at the sole option and risk
of Customer, either (a) the reasonable and documented price actually paid or
received by Customer to procure or sell, as the case may be, wood pellets of
similar quality and quantity; or (b) the market price for the relevant date as
determined by averaging the market prices from the relevant market indices for
wood pellets of similar quality delivered CIF to Antwerp, Belgium, or Rotterdam
or Amsterdam, Netherlands, with equitable adjustments to such indices to conform
to this Agreement, including by eliminating the built-in cost components of such
indices inapplicable to the relevant Biomass, including oceangoing freight
costs, loading and storage costs, and truck or rail freight costs, as
applicable.  An index must exhibit a minimum liquidity threshold as determined
by completion of at least four (4) transactions of at least twenty-five thousand
(25,000) MT per week to be used in determining the Market Price.  Where there
are not at least two (2) relevant indices for the relevant date or where wood
pellets of similar quality are not available in the market, the market price may
be determined or augmented, as the case may be, based upon the price at which
Customer would be able to sell or purchase, as the case may be, the quantity of
wood pellets in the market acting in a reasonable manner as determined by taking
the average of price quotations for wood pellets of similar quality and quantity
as of the relevant date from at least two (2) and no more than three (3)
independent internationally recognized dealers/brokers or counterparties (such
dealers/brokers or counterparties to be appointed by Customer).

 “Master” means the captain of the relevant Vessel.

“Month” means each full calendar month during the Term of this Agreement.

“Non-Affected Party” has the meaning indicated in Section 8.1.

“Notice of Readiness” or “NOR” means a notice of readiness tendered by a Master
confirming a Vessel’s arrival at the anchorage or customary place of waiting and
readiness to load cargo.





-  4  -

--------------------------------------------------------------------------------

 

 

“Office Hours” means the period between 09:00 and 17:00 hours Eastern prevailing
time on a Business Day.

“Operation and Services Agreement” means the Operation and Services Agreement,
dated as of September 12, 2013, by and between the Port Authority and Owner (as
assignee of Enviva Holdings, LP).

“Owner Event of Default” has the meaning indicated in Section 12.

“Owner Group” means, collectively, Owner, its parents and Affiliates, and its
and their respective managing members, general and limited partners, officers,
directors, employees, agents, and other representatives, including Enviva
Management Company, LLC in its capacity as the contract operator of Owner’s
assets.

“Owner Notice of Termination” has the meaning indicated in Section 12.2.

“Person” means any natural person, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Entity, company or other entity.

“Port Authority” has the meaning set forth in the recitals.

“Railroad” means any common rail carrier with lines and track providing inbound
railroad transportation to the Terminal, including CSX Transportation, Inc. and
the Wilmington Terminal Railroad, Limited Partnership, a short line freight
railroad.

“Required Vessel Specifications” has the meaning indicated in Section 5.5.

“Rules” has the meaning indicated in Section 16.13.

“Shipment” means a consignment of Biomass loaded onto Vessel(s).

“Source Plants” means the wood pellet biomass production facility located in
Sampson County, North Carolina and the wood pellet biomass production facility
located in Hamlet, North Carolina, in each case, to the extent such facility is
then owned and operated by Customer or one of its Subsidiaries.

 “Specifications” has the meaning indicated in Section 3.1.

“Subsidiary” means, with respect to any Person, any Person that is controlled by
such Person.  As used in this definition, “control” and its derivatives with
respect to any Person mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting interests, by contract or otherwise.

“Super Holidays” has the meaning indicated in Section 5.9.

“Term” has the meaning indicated in Section 2.





-  5  -

--------------------------------------------------------------------------------

 

 

“Terminal” has the meaning set forth in the recitals.

“Terminal Services” has the meaning indicated in Section 3.1.

“Terminal Services Fee” has the meaning indicated in Section 4.1.

“Vessel” means any bulk carrier or barge (including any attending tug or
towboat), or other watercraft that is capable of receiving Biomass at the
Terminal on behalf of, at the request of, or for the benefit of Customer.

“Weather Working Day” means a day for which vessel operations is normally
conducted at a port without the interference of inclement weather.

Section 2.        Term.  This Agreement is effective from the Effective Date,
and shall continue in full force and effect until the termination of the
Operation and Services Agreement (the “Term”), unless earlier terminated in
accordance with the express provisions of this Agreement.  This Agreement shall
terminate automatically at such time (if any) at which Customer ceases to own
any interest in, directly or indirectly, any Source Plant.

Section 3.        Terminal Services; Shipment Commitment.

3.1       Terminal Services.  Owner will make its loading and unloading
facilities at the Terminal available for the receipt and handling of Biomass
that conforms to the specifications and sustainability criteria set forth on
Exhibit C (collectively, the “Specifications”).  Owner may allocate use of the
Terminal facilities among its customers, including Affiliates, at its
discretion, which it shall exercise in a reasonable manner.  Subject to Owner’s
rights to suspend hereunder in accordance with Exhibit B hereto, Owner agrees to
perform the following services for Customer at the Terminal: (i) coordination of
inbound Biomass-loaded railcars and trucks to, and the outbound dispatch of
railcars and coordination of outbound trucks from, the Terminal; (ii) receipt of
Biomass by railcar or truck at the Delivery Point, (iii) the temporary receipt,
storage, and handling of Biomass at the Terminal in connection with the
offloading of railcars and trucks and pending the redelivery of same onto
Vessels designated by Customer; (iv) the re-delivering and loading of Biomass at
the Berth onto Vessels designated by Customer; (v) such regulatory compliance
reporting that Owner is required to perform as the Terminal operator; and (vi)
such other services, including those set forth in Exhibit B hereto, expressly
set forth herein (collectively, the “Terminal Services”).  All Terminal Services
performed hereunder by Owner shall be performed in a commercially reasonable
manner consistent with Good Industry Practices and in compliance with Laws.  For
the avoidance of doubt, Terminal Services shall not include making arrangements
for the transportation of Biomass by Vessel, for which, as between the Parties,
Customer shall be solely responsible to make at its own cost.





-  6  -

--------------------------------------------------------------------------------

 

 

3.2       Shipment Commitment.  Customer shall cause all Biomass produced from
the Source Plant(s) to be delivered into the Terminal.

Section 4.        Fees; Invoices and Payments.

4.1       Terminal Services Fee; Included Services.  The fee for Terminal
Services shall be invoiced at $14.00 per metric ton of Customer’s Biomass that
is received by Owner at the Delivery Point (such fee, as discounted or escalated
in accordance with Section 4.2(b), the “Terminal Services Fee”).  Each of Owner
and Customer hereby acknowledges and agrees that, except as expressly set forth
in this Section 4.1, the Terminal Services Fee constitutes payment for all
Terminal Services.  Notwithstanding the foregoing, Customer or its Agents, as
applicable, shall be obligated to pay all additional dockage and security fees
imposed by the Port Authority in connection with the use of the Terminal or the
Berth by any Vessel, as the same are incurred by Customer or its Agents, as
applicable.  The Terminal and the Berth are within the jurisdiction of the Port
Authority.  Customer and its Vessels may be subject to the applicable rules and
fees issued by the Port Authority, including any of its tariffs, as same may be
amended or revised from time to time.  Accordingly, Customer and its Vessel are
subject to any such applicable rules issued and fees required by the Port
Authority, independent and apart from, and in addition to, Customer’s
obligations to Owner under this Agreement.

4.2       Payment of Terminal Services Fee; Escalation.

(a)        Customer agrees to utilize, or pay for, the Terminal Services as
contemplated by this Agreement as outlined in this Section 4.2.

(b)        The Terminal Services Fee will automatically adjust annually,
beginning on January 1, 2015, and on January 1 of each year thereafter, to
reflect the rate of increase, if any, in the Chained Consumer Price Index for
All Urban Consumers (C-CPI-U), all items, U.S. city average, as published by the
Bureau of Labor Statistics (the “Index”), and the Terminal Services Fee as so
adjusted shall in each case be effective for the subsequent twelve (12) month
period; provided,  however that the Terminal Services Fee for the twenty-four
(24) month period beginning on the Effective Date shall be discounted by $4 per
metric ton of Customer’s Biomass that is received by Owner at the Delivery Point
during such period. For purposes of such adjustments, the “Base Index” shall be
the Index for the month immediately preceding the month in which the Effective
Date occurs and the “Current Index” shall be the Index for the last month of the
prior Contract Year.  The percentage change from the Base Index to the Current
Index will be calculated to the third decimal place and applied to the Terminal
Services Fee to determine the change to the Terminal Services Fee in accordance
with the following formula; provided, that in no event shall the operation of
this Section 4.2(b) result in a reduction in any charges applicable during any
period beginning on or after January 1, 2015 as compared with the charges that
were applicable at any time prior to such period:





-  7  -

--------------------------------------------------------------------------------

 

 

((Current Index - Base Index)/Base Index) * Terminal Services Fee = Change to
Terminal Services Fee

In the event the Bureau of Labor Statistics no longer keeps or publishes the
Index, the Parties agree to establish an alternative method of adjusting the
Terminal Services Fee based on a currently published U.S. Government index that
reflects changes in the prices paid by urban consumers for a representative
basket of goods and services.

4.3       Taxes and Other Charges.  In consideration of Owner’s agreement to
provide Terminal Services to Customer hereunder, in addition to the other
amounts owed to Owner hereunder, Customer shall be responsible for, and shall
indemnify, defend and hold harmless Owner against, all taxes, assessments and
fees, including ad valorem taxes, now or in the future assessed against the
Biomass and the provision of Terminal Services, including any sales and use tax
(collectively, “Indirect Taxes”).  Customer further agrees to provide proper
documentation for all claimed exemptions to Indirect Taxes.

4.4       Monthly Statements and Invoices.  Within ten (10) Days following the
end of each Month during the Term of this Agreement, Owner will submit to
Customer a statement recording the volume of Customer’s Biomass received at the
Delivery Point during the preceding Month, together with an invoice for the
Terminal Services Fee and Indirect Taxes for the preceding Month.  This Monthly
statement and invoice will be mailed or sent by facsimile to Customer at the
address indicated in Exhibit A.  Each such Monthly statement will include, in
addition to the identity and volume of Biomass, (i) a consecutive number, (ii)
date of issuance, and (iii) a reference to the rate of Terminal Services Fee
included in this Agreement.

4.5       Payment of Fees.  The Terminal Services Fee and Indirect Taxes
reflected in Owner’s invoices are due and payable within ten (10) Business Days
after the date of receipt of Owner’s invoice by Customer.  A Party may, in good
faith, dispute the correctness of any invoice or any adjustment to an invoice
rendered under this Agreement, or adjust any invoice for any arithmetic or
computational error.  Neither Party may dispute or adjust any invoice delivered
more than twelve (12) months from the date of delivery of such invoice.  In the
event an invoice or portion thereof, or any other claim or adjustment arising
hereunder, is disputed, payment of the undisputed portion of the invoice shall
be required to be made when due.  Any invoice dispute or invoice adjustment
shall be in writing and shall state the basis for the dispute or
adjustment.  Payment of the disputed amount shall not be required until the
dispute is resolved.  Upon resolution of the dispute, any required payment shall
be made within five (5) Business Days after such resolution along with interest
accrued at the Interest Rate from and including the due date to but excluding
the date paid.  Any overpayments shall, at the option of the Party making the
overpayment, be returned upon request or deducted by the Party receiving such
overpayment from subsequent payments, with interest accrued at the Interest Rate
from and including the date of such overpayment to but excluding the date repaid
or deducted by the Party receiving such overpayment.  Any dispute with respect
to an invoice is





-  8  -

--------------------------------------------------------------------------------

 

 

waived unless the other Party is timely notified of such dispute in accordance
with this Section 4.5.  Any overdue amount hereunder not disputed in good faith
in accordance with this Section 4.5 shall bear interest at the Default Interest
Rate from and including the date due to but excluding the date paid.

4.6       Records and Audits.  During the Term and for up to one (1) year after
the end of the Term, Customer may, at its own expense, during Office Hours and
upon reasonable advance notice so as to not unreasonably interfere with the
Terminal’s or Owner’s normal business operations, inspect, copy and audit, to
the extent each of the following is relevant to Owner’s obligations hereunder,
Owner’s books, records, accounts, ledgers, schedules, correspondence and any
other documents.  Customer shall reimburse reasonable and documented
out-of-pocket costs incurred by Owner in connection with this Section
4.6.  Owner shall reasonably cooperate with Customer and shall provide such
information as may be reasonably requested by Customer under this Section 4.6.

4.7       Inventory Accounting.  The Parties agree to follow Owner’s inventory
accounting policies on a per Dome basis with respect to FOB deliveries of
Biomass terminaled hereunder to any customers of Customer, which may vary by
Dome and shall be FIFO unless Customer is notified otherwise.

4.8       Shrinkage.  Given the nature of terminal operations and the varying
temperatures, Vessel configurations and other factors affecting the volume and
other attributes of Biomass as it is offloaded from railcars and trucks, handled
through the Terminal, and subsequently loaded onto Vessels, Customer agrees that
the Biomass will be subject to shrinkage.  Following Customer’s request for such
calculation to the extent commercially reasonable and in any event at least once
per Contract Year, Owner shall calculate the total rate of shrinkage of all
Biomass in storage since the last such measurement was taken for purposes of
this Agreement.  Such calculation shall be made by dividing the tonnage loaded
onto Vessels since the last such measurement was taken for purposes of this
Agreement by the weight of all deliveries of Biomass by railcar and truck to the
Delivery Point during the same period as measured upon arrival of such railcars
and trucks.  Customer shall bear its pro rata portion of any shrinkage based
upon the weight of its Shipments during each such calculation period; provided,
that Owner shall bear the risk of any shrinkage in excess of one percent (1.0%)
of the weight of all deliveries of Biomass to the Delivery Point.





-  9  -

--------------------------------------------------------------------------------

 

 

Section 5.        Operations; Deliveries; Loading.

5.1       Inbound Railcar Deliveries.

(a)        Customer understands and agrees that Owner has no control over the
performance of the Railroad, including, but not limited to, railcar switching
frequency, and that Owner shall not be responsible for the same.

(b)        Owner guarantees to Customer a minimum available railcar unloading
rate at the Terminal of 400 metric tons per hour, Weather Working Day,
Saturdays, Sundays, Holidays included (WWDSSHINC), excluding Super Holidays and
subject to the Railroad’s frequency of switching and Force Majeure Events.

(c)        Prior to railcars being picked up by the Railroad, Customer shall
provide electronically, via a Microsoft Excel spreadsheet or other reasonably
acceptable format, to Owner the railcar identification number and the
corresponding empty weight, full weight, and volume for each railcar unloaded.

(d)        Owner will be under no obligation to make any arrangements with, or
pay any fees to, the Railroad with respect to the transportation of railcars to
or from the Terminal.  Customer will be solely responsible for making
arrangements with, entering into any necessary agreement with, and the payment
for any services due to the Railroad with respect to the transportation of
railcars to and from the Terminal.  Customer will issue orders pertaining to
railcars to both the Railroad and Owner simultaneously.

5.2       Inbound Truck Deliveries.

(a)        Customer understands and agrees that Owner has no control over the
performance of any trucking company delivering Biomass to the Terminal and that
Owner shall not be responsible for the same.

(b)        Owner guarantees to Customer a minimum truck unloading rate at the
Terminal of 300 metric tons per hour, Weather Working Day, Saturdays, Sundays,
Holidays included (WWDSSHINC), excluding Super Holidays and subject to Force
Majeure Events.

(c)        Owner will be under no obligation to make any arrangements with, or
pay any fees to, any trucking company or otherwise with respect to the
transportation of trucks to or from the Terminal.  Customer will be solely
responsible for making arrangements with, entering into any necessary agreement
with, and the payment for any services due to trucking companies with respect to
the transportation of trucks to and from the Terminal.  Owner shall provide a
safe weighing and unloading area and use commercially reasonable efforts to
maintain an efficient traffic flow at the Delivery Point.





-  10  -

--------------------------------------------------------------------------------

 

 

(d)        Owner shall ensure that its truck weighing scales at the Delivery
Point have been certified no less frequently than once every twelve (12) months
in accordance with applicable Laws and that any operators of Owner’s scales are
bonded weight masters.

5.3       Use of Berth.  Customer shall have non-exclusive use of the Berth from
and after the Effective Date throughout the Term.  Owner shall use due diligence
to make the Berth safe and capable of accommodating Vessels with mean draft,
maximum length overall and maximum beam consistent with the Berth’s dimensions
and depths; provided,  however, that in the event of severe weather conditions,
Owner’s obligation to make the Berth available to Customer shall be limited in
accordance with Good Industry Practice and applicable Laws.

5.4       Notification of Arrival of Vessels.  Customer must provide Owner with
and maintain updated forecasts of scheduled arrivals of its Vessels at the
Terminal, which forecasts must include details as to the quantity of Biomass to
be loaded aboard such Vessels.  Customer must notify Owner of tentative Biomass
Vessel loading dates reasonably in advance of anticipated Vessel loadings and of
any revision of those dates as soon as practicable.

5.5       Vessels.  Customer shall nominate Vessels to load Biomass only if they
fully comply with (or hold necessary waivers from) all applicable requirements
of Law and comply with the requirements set forth in Exhibit A (the “Required
Vessel Specifications”).  Each Vessel scheduled to load Biomass at the Berth
must satisfy the requirements of the Required Vessel Specifications; provided,
that Owner shall accept or reject any Vessel within one (1) Business Day of
receiving such nomination and any other information required by the Required
Vessel Specifications; and provided further, that Owner’s acceptance of such
Vessel shall not be unreasonably withheld.  In addition, Owner may screen any
Vessel scheduled for loading at the Berth to ensure such Vessel is in compliance
with the Required Vessel Specifications.  Customer shall indemnify Owner in
accordance with Section 14.2 for any loss, cost or damage resulting from failure
to comply with any of the Required Vessel Specifications.  Owner shall have the
right to refuse to berth any Vessel or to order any Vessel to vacate the Berth
if the presence or condition of any such Vessel, its cargo or its crew shall in
Owner’s reasonable opinion threaten the safety of, or pose a hazard to, the
Terminal, the Berth or the area surrounding the same or any Person or property
thereon; provided, that Owner shall provide Customer written notice of any such
refusal.

5.6       Demurrage.  In the event that demurrage is payable to the applicable
owner or operator of any Vessel, pursuant to the applicable Charter, and such
demurrage is attributable solely to delay caused by Owner’s breach of its
obligations pursuant to Section 5.12 of this Agreement, then Owner shall
reimburse Customer for the amount of such demurrage paid to the applicable owner
or operator with respect to the delayed Vessel; provided, that the cost of
demurrage shall not exceed $15,000 per day.  In all other cases, Customer shall
be responsible for and shall pay demurrage to the applicable owner or operator
of any Vessel in connection with this Agreement.





-  11  -

--------------------------------------------------------------------------------

 

 

5.7       Compliance.  Customer will provide Owner with any information,
documentation, or other materials as required by Law for the unloading or
loading of Biomass.

5.8       Filings, Disclosure and Reports.  Each Party acknowledges that the
other Party may have an obligation under Law to disclose information regarding
Biomass to Governmental Authorities, parties handling Biomass, parties exposed
to Biomass, and to the general public, and each Party will promptly upon the
request of any such obligated Party provide such Party with any information
required by Law for such disclosures.  Each Party will prepare, file and
maintain copies of all reports required by Law to be filed with any federal,
state or local Governmental Entity concerning such Party’s activities under this
Agreement and each Party will promptly provide a copy of any such reports to the
other Party upon request.

5.9       Berth Operating Hours.  The Berth shall be in operation for the
loading of Biomass twenty-four (24) hours a Day, seven (7) Days a week, and
every Day during the applicable year, except on Christmas Day, Thanksgiving Day,
Labor Day, Independence Day, and New Year’s Day (collectively, “Super
Holidays”).  Subject to the terms and conditions of Section 5.10, Owner may take
the Berth, or any portion or part thereof, out of service during the Term in
order to perform routine dredging, restoration, inspections, maintenance or
repairs.

5.10     Terminal Maintenance.  Owner may take any facility or equipment at the
Terminal, or any portion or part thereof, out of service during the Term in
order to perform inspections, maintenance, or repairs.  Except for any emergency
in which providing advance notice is not practicable, Owner will provide
Customer with at least thirty-five (35) days prior written notice of any such
scheduled maintenance that may impact any Terminal Services hereunder.  On or
before December 1st of each year during the remaining term following the
Effective Date, Owner will provide Customer a non-binding schedule reflecting
planned maintenance for the upcoming calendar year and shall provide Customer
updates from time to time based on any changes to such schedule.

5.11     Credentials.  Owner will require each of Customer’s carriers and
contractors to execute an access agreement and, if applicable, require each
employee or invitee of any such carrier or contractor to produce a valid
Transportation Worker Identification Credential (TWIC) card to the extent
required under Law prior to entering the Terminal and unloading or loading
Biomass.

5.12     Minimum Rate of Loading Requirements; Despatch.  Owner will provide
equipment and facilities reasonably necessary for the loading of Biomass at the
minimum rate of 18,000 metric tons per Weather Working Day, Saturdays, Sundays,
Holidays included (WWDSSHINC), excluding Super Holidays (or such other loading





-  12  -

--------------------------------------------------------------------------------

 

 

rate as may be otherwise agreed to in writing by the Parties), subject to any
Vessel limitations, and, in addition, excluding the following periods:  the time
taken from anchorage to the discharge berth(s), the time taken for ballasting or
deballasting unless discharge is possible while maintaining the stipulated
minimum rate, the time lost due to any cause attributable to the Vessel, her
master, her crew or owners, that affects the working or berthing of the Vessel,
the period of delay caused by any Force Majeure Event(s), any weather related
delay affecting the safe loading of the Biomass in a dry condition as required,
the period of stoppage of loading activities by stevedores due to strike, time
taken due to disputes between master and men occasioning a stoppage of
stevedores, Vessel crew, pilots or other workmen essential to the movement,
working or unloading of the Vessel or the period of physical inability by the
Vessel to load the cargo, including but not limited to ballasting or
deballasting capacity, and each period during which such minimum rate cannot be
maintained due to (i) Customer’s Biomass failing to meet the Specifications,
(ii) Customer’s failure to deliver sufficient volumes of Biomass, or (iii) any
action or omission of Customer or any third party not within Owner’s control
(each such excluded period, including Super Holidays, an “Excluded Period”).  If
Owner’s actual loading rate is less than such applicable minimum rate during any
Excluded Period or as a result of Vessel limitations, then, in such event, Owner
will have no liability for demurrage.  Customer shall be liable to pay Owner for
despatch at a per diem rate (or pro-rated portion thereof) equal to fifty
percent (50%) of the demurrage rate applicable to the applicable Vessel in the
event that Owner loads (or causes the loading of) Biomass onto a Vessel at a
rate greater than 18,000 metric tons per Weather Working Day, Saturdays,
Sundays, Holidays included (WWDSSHINC), excluding Super Holidays (or such other
loading rate as may be otherwise agreed to in writing by the Parties), subject
to any Vessel limitations and excluding Excluded Periods.  For the avoidance of
doubt, such despatch payment obligations shall accrue to the extent such minimum
rate is exceeded even if the related loading occurs (at Owner’s sole discretion)
during any Excluded Period.

5.13     Limitation of Services.  The Terminal Services hereunder are being
provided to Customer only with respect to the Biomass and no other products.

5.14     Required Improvements.  Owner shall perform routine maintenance and
repair of the Terminal in accordance with Good Industry Practices, but will not
be required to make any improvements, alterations or additions to the Terminal.

5.15     Ownership of Equipment.  All fixtures, equipment and appurtenances
attached to the Terminal are and shall remain the property of Owner or the Port
Authority, as applicable.

5.16     Title.  Subject to Section 12.6, title to the Biomass handled hereunder
shall always remain with Customer.  Notwithstanding anything to the contrary
herein, title to the Biomass shall in no event pass to Owner at any time under
or pursuant to this Agreement.  Owner shall be deemed to have custody of the
Biomass from the time it passes from the delivery facilities of the railcars or
trucks





-  13  -

--------------------------------------------------------------------------------

 

 

into Owner’s receiving facilities and until it passes from the delivery
facilities of Owner into the receiving facilities of a Vessel.

Section 6.        Biomass Quality Standards; Measurement.

6.1       Quality Requirements.  Customer represents and warrants to Owner that
all Biomass tendered by or for the account of Customer for Terminal Services
will conform to the Specifications.  Owner will not be obligated to load or
unload Biomass that fails to meet the Specifications at the time tendered by
Customer, but, to the extent that Owner loads or unloads Biomass that fails to
meet the Specifications, in no event will Owner have any liability whatsoever
for loading or unloading such Biomass.  Owner may, upon prior written notice to
Customer, impose other limitations on the Biomass delivered to the Terminal in
order to (a) comply with applicable Laws, (b) protect health and safety, and (c)
protect the premises, equipment or facilities at the Terminal.

6.2       Deliveries Not Meeting Quality Requirements.  Owner may rely upon the
representations of Customer set forth below as to Biomass quality.  In the event
that Customer knows, or has reason to believe, that any Biomass tendered to
Owner does not conform with the Specifications when tendered, it shall be the
responsibility of Customer to notify Owner to such effect as soon as reasonably
possible, whereupon Owner may elect to refuse tender, or, if Owner has already
received such Biomass into the Terminal, cause Customer to take redelivery or
otherwise dispose of the nonconforming Biomass, at Customer’s expense.  Owner
shall also have the right, without prejudice to any other remedy available to
Owner, to reject and return to Customer any quantities of Biomass that fail to
meet the Specifications, even after receipt by Owner.  Notwithstanding anything
in this Agreement to the contrary, Customer shall be responsible for, and shall
indemnify and hold harmless the Owner Group from and against, any Claims,
including damage to the biomass of others and all documented costs resulting
from any Biomass received at the Terminal for Customer’s account that does not
conform to the Specifications.

6.3       Commingling.  Customer acknowledges and agrees that, in connection
with the Terminal Services, its Biomass may be commingled or intermixed with
other, similar biomass at the Terminal within the Specifications.  Owner is not
obligated to redeliver the identical Biomass (or Biomass matching any identical
specifications) delivered by Customer into the Terminal.

6.4       Biomass Loss or Damage.  Subject to Section 4.8, Owner will not be
liable to Customer for any contamination, damage, degradation, misdelivery or
loss of Biomass, unless and only to the extent such contamination, damage,
degradation, misdelivery or loss results from Owner’s negligence.  If Customer
desires to protect any Biomass against insurable losses relating to
contamination, damage, degradation, misdelivery or loss other than as may be
attributable to Owner’s gross





-  14  -

--------------------------------------------------------------------------------

 

 

negligence, Customer may secure insurance at its own cost and expense.  Customer
must make any claims against Owner for such contamination, damage, degradation,
misdelivery or loss of Biomass by notice to Owner within ninety (90) Days after
the date that Customer becomes aware of such contamination, damage, degradation,
misdelivery or loss, and Customer irrevocably waives any claim for which the
required notice is not provided within such required time.  NOTWITHSTANDING ANY
PROVISION IN THIS AGREEMENT TO THE CONTRARY, OWNER’S LIABILITY ARISING OUT OF
CONTAMINATION, DAMAGE, DEGRADATION, MISDELIVERY OR LOSS OF BIOMASS SHALL NEVER
IN ANY EVENT EXCEED AN AMOUNT EQUAL TO (i) THE MARKET PRICE OF THE CONTAMINATED,
DAMAGED, DEGRADED, MISDELIVERED OR LOST BIOMASS, LESS (ii) THE SALVAGE VALUE, IF
ANY, OF THE CONTAMINATED, DAMAGED, DEGRADED, MISDELIVERED OR LOST BIOMASS, AND
OWNER SHALL NOT IN ANY EVENT BE RESPONSIBLE OR LIABLE FOR ANY CONSEQUENTIAL
DAMAGES, INCLUDING BUT NOT LIMITED TO, LOSS OF REVENUES OR LOSS OF BUSINESS, NOR
FOR PUNITIVE OR EXEMPLARY DAMAGES, NO MATTER HOW SUCH CONTAMINATION, DAMAGE,
DEGRADATION, MISDELIVERY OR LOSS OF BIOMASS SHALL HAVE OCCURRED OR BEEN CAUSED.

6.5       Measurement.

(a)        The weight of each delivery of Biomass shall be determined upon
arrival at the Delivery Point using scales maintained and operated in accordance
with procedures reasonably acceptable to Owner and Customer and professionally
certified at intervals of no less than six (6) months to be in conformity with
the most current, industry accepted standard.

(b)        The weight of each Shipment shall be determined upon completion of
loading.  Customer shall appoint an independent marine surveyor, at its own
expense but on behalf of both Parties jointly, to conduct a draft survey and to
issue a certificate to both Parties certifying the weight of the
Shipment.  Shipments shall be in cargo lots of 30,000 metric tons +/-10%, at
Customer’s option, or such larger vessel sizes as the Parties may mutually agree
in writing.

Section 7.        Consequential Damages Waiver.  EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, IN NO EVENT WILL EITHER PARTY BE LIABLE UNDER ANY CIRCUMSTANCES
TO THE OTHER PARTY FOR SPECIAL, INDIRECT, PUNITIVE, INCIDENTAL, EXEMPLARY OR
CONSEQUENTIAL DAMAGES OR LOSSES, INCLUDING LOST PROFITS, LOSS OF BUSINESS
OPPORTUNITY OR OTHER SIMILAR DAMAGES RESULTING FROM OR ARISING OUT OF THIS
AGREEMENT, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR
OTHERWISE (EXCEPT WITH RESPECT TO INDEMNITY OBLIGATIONS FOR THIRD-PARTY CLAIMS
AND LOSSES).





-  15  -

--------------------------------------------------------------------------------

 

 

Section 8.        Force Majeure Event.

8.1       General.  A Party is not responsible or liable for any delay or
failure in the performance of its obligations under this Agreement to the extent
such performance is prevented by a Force Majeure Event.  A “Force Majeure Event”
is any event or circumstance that is beyond the control of, and occurs without
the fault or negligence of, the Party claiming force majeure (the “Affected
Party”, and the other Party being the “Non-Affected Party”), that could not
reasonably have been avoided or overcome, and was not reasonably foreseeable.  A
Force Majeure Event may include the following, to the extent that each satisfies
the foregoing requirements: any act of God or the elements, earthquakes, floods,
landslides, hurricanes, civil disturbances, sabotage, acts of public enemies,
terrorism, war, blockades, insurrections, riots, epidemics, fires or
explosions.  For the avoidance of doubt, a lack of funds, changes in market
conditions, loss of markets, changes in market pricing, changes in Laws, or the
availability of subsidies or inefficiencies in operations shall not constitute a
Force Majeure Event.

8.2       Notice.  The Affected Party shall give the Non-Affected Party written
notice within five (5) Days of the date on which the Affected Party becomes
aware of the occurrence of a Force Majeure Event, describing the particulars and
estimated duration of the Force Majeure Event and the proposed cure; provided,
 however, that failure to timely provide such notice shall not preclude the
Affected Party from obtaining the relief contemplated in Section 8.1 as a result
of a Force Majeure Event except to the extent that the Non-Affected Party would
be materially and adversely affected as a result of the Affected Party’s failure
to timely deliver such notice.  Any suspension of performance as a result of a
Force Majeure Event shall be of no greater scope and of no longer duration than
is reasonably attributable to the Force Majeure Event; further, the Affected
Party shall use commercially reasonable efforts to remedy its inability to
perform its obligations under this Agreement, and shall promptly notify the
Non-Affected Party when the Affected Party is able to resume performance of its
obligations under this Agreement.

8.3       Make-up.  In addition to the Affected Party’s obligations under
Section 8.2, the Parties may mutually agree to make-up resulting delays or
deficiencies due to a Force Majeure Event through an adjustment, as necessary,
to the Terminal Services Fee.

8.4       Termination.  Notwithstanding any other provision of this Section 8,
if a Force Majeure Event lasts for more than one hundred eighty (180)
consecutive Days or for more than hundred eighty (180) Days in the aggregate
during any twelve (12) month period, the Non-Affected Party may terminate this
Agreement upon written notice to the Affected Party; provided,  however, that
such one hundred eighty (180) Day period, in either case, shall be extended by
an additional ninety (90) Days if the Affected Party shall, prior to the
expiration of such ninety (90) Day period, have submitted to the





-  16  -

--------------------------------------------------------------------------------

 

 

Non-Affected Party a remedial action plan that sets forth a reasonably feasible
course of repairs, improvements, changes to operations, or other actions that
would permit the Affected Party to perform its obligations under this Agreement
as soon as reasonably practicable and such Party pursues the remedial action
plan in a commercially reasonable and diligent manner.  Termination of this
Agreement by a Party under this Section 8 shall be without liability to such
Party; provided that such termination shall not affect any rights or obligations
that may have accrued prior to such termination or that expressly or by
implication are intended to survive termination, whether resulting from the
event giving rise to the right to terminate or otherwise.

Section 9.        Inspection of and Access to Terminal.

9.1       Inspections.  Subject to Customer meeting Owner’s safety requirements
and its other reasonable rules and regulations concerning activities in and
around the Terminal, Owner grants to Customer and its inspectors and other
Agents the right to enter the Terminal (a) for purposes of observing and
verifying Owner’s performance hereunder, and (b) during normal business hours
and upon reasonable prior notice, for purposes of examination, testing and audit
of any scale or other equipment, Terminal records pertaining to the loading of
Biomass and Owner’s operational procedures and practices from time to time,
which rights under both clauses (a) and (b) will be exercised in a way that will
not interfere with or diminish Owner’s control over or its operation of the
Terminal or the Berth and will be subject to reasonable rules and regulations
from time to time promulgated by Owner.

9.2       Nature of Access Right.  Customer acknowledges that any grant of the
right of access to the Terminal or the Berth under this Agreement or under any
document related to this Agreement is a grant of merely a license and conveys no
interest in or to the Terminal or any part thereof.

Section 10.      Assignment.

10.1     Assignment Generally.  Except as otherwise expressly provided in this
Section 10, neither Party may directly or indirectly assign its rights and
obligations under this Agreement, in whole or in part, by operation of law or
otherwise, without the prior written consent of the other Party (such consent
not to be unreasonably withheld, conditioned or delayed), and any purported
assignment made other than in accordance with this Section 10 shall be null and
void ab initio.





-  17  -

--------------------------------------------------------------------------------

 

 

10.2     Permitted Assignments.  Notwithstanding Section 10.1, the following are
permitted, subject to the following terms and conditions:

(a)        collateral assignment by a Party to its Financing Parties, and
further assignment by such Financing Parties following any foreclosure of their
security interest in this Agreement, in which case neither such Party nor,
following any post-foreclosure assignments, its Financing Parties shall have any
liability with respect to the future performance of this Agreement;

(b)        assignment by a Party to an Affiliate of such Party; provided,
 however, that, in the case of any assignment by a Party to an Affiliate without
the express consent of the other Party to such specific assignment, the
assigning Party shall remain jointly and severally liable for the assigned
obligations and shall notify the other Party of the assignment (and identify the
name of, and notice address information for, such Affiliate), unless (i) in the
case of an assignment by either Party, the assignment is made to the successor
to all or substantially all of the assets of Owner or Customer, or (ii) in the
case of an assignment by Customer, the assignment is made to a direct or
indirect wholly-owned Subsidiary of Customer (or such successor), so long as the
performance of all such Subsidiary’s obligations under this Agreement is
guaranteed by Customer (or such successor) under a guaranty that is in form and
substance reasonably satisfactory to Owner; and

(c)        subcontracting and the assignment of rights and delegation of
obligations by Owner (without relieving Owner of its obligations to Customer
hereunder), including to (i) Enviva Management Company, LLC from time to time
consistent with any Management Services Agreement between Enviva Management
Company, LLC and Owner (or an Affiliate of Owner) under which Owner is a
“Service Recipient” or (ii) the Port Authority in accordance with the Operation
and Services Agreement.

Section 11.      Compliance with Law and Safety.  Customer warrants that the
Biomass tendered by it is produced and transported, and Owner warrants that the
Terminal and the Terminal Services provided by it under this Agreement are, in
material compliance with all applicable Laws and the then-current version of
NFPA 664: Standard for the Prevention of Fires and Explosions in Wood Processing
and Woodworking Facilities or any successor publication.  Each Party also
warrants that it may lawfully receive and handle the Biomass, and it will
furnish to the other Party any evidence required to provide compliance with such
Laws, and will file with governmental agencies any required reports evidencing
such compliance with those Laws.





-  18  -

--------------------------------------------------------------------------------

 

 

Section 12.      Default, Termination and Other Remedies.

12.1     Customer Default.  Each of the following shall be deemed an event of
default by Customer hereunder (each, a “Customer Event of Default”):

(a)        Customer fails to perform any of its material obligations under this
Agreement (not otherwise provided for as a separate Customer Event of Default
under this Agreement), for a period of thirty (30) Days after Customer’s receipt
of written notice thereof; provided, that such period shall be extended for an
additional reasonable period if such failure is capable of being cured but a
cure cannot be reasonably effected within thirty (30) Days, corrective action is
instituted by Customer within the thirty (30) Day period and such action is
diligently pursued until such default is corrected; provided further, that the
cure period shall in no event exceed ninety (90) Days from Customer’s receipt of
the written notice of the performance failure;

(b)        Except for disputed fees or charges under this Agreement, if Customer
fails to pay any amounts due hereunder, which failure continues for a period of
ten (10) Days after the date on which written notice of a failure to pay is
received by Customer; or

(c)        Customer becomes Bankrupt.

12.2     Owner Remedies for Customer Default.  Upon the occurrence and during
the continuation of a Customer Event of Default, and at any time following the
expiration of the respective periods referred to in Section 12.1, in addition to
any other rights set forth elsewhere in this Agreement or provided by Law, Owner
may serve a written notice upon Customer (an “Owner Notice of Termination”) that
Owner elects to terminate this Agreement upon a specified date which shall be no
earlier than one (1) Day and no later than twenty (20) Days after the date of
serving such Owner Notice of Termination, and this Agreement shall then expire
on the date so specified as if that date had been originally fixed as the
expiration date of the term herein granted, without waiving any other remedies
that Owner may have.  No Customer Event of Default shall be deemed waived unless
in writing and signed by Owner.

12.3     Owner Default.  Each of the following shall be deemed an event of
default by Owner hereunder (each, an “Owner Event of Default”):

(a)        Owner fails to perform any of its material obligations under this
Agreement (not otherwise provided for as a separate Owner Event of Default under
this Agreement) for a period of thirty (30) Days after Owner’s receipt of
written notice thereof; provided, that such period shall be extended for an
additional reasonable period if a cure cannot be reasonably effected within
thirty (30) Days, corrective action is instituted by Owner within the thirty
(30) Day period and such action is diligently pursued until such default is
corrected; provided further, that the cure





-  19  -

--------------------------------------------------------------------------------

 

 

period shall in no event exceed ninety (90) Days from Owner’s receipt of the
written notice of the performance failure;

(b)        Except for disputed fees or charges under this Agreement, if Owner
fails to pay any amounts due hereunder, which failure continues for a period of
ten (10) Days after the date on which written notice of a failure to pay is
received by Owner; or

(c)        Owner becomes Bankrupt.

12.4     Customer Remedies for Owner Default.  Upon the occurrence and during
the continuation of an Owner Event of Default, and at any time following the
expiration of the respective periods referred to in Section 12.3, in addition to
any other rights set forth elsewhere in this Agreement or provided by Law,
Customer may serve a written notice upon Owner that Customer elects to terminate
this Agreement upon a specified date (a “Customer Notice of Termination”) which
shall be no earlier than one (1) Day and no later than twenty (20) Days after
the date of serving such Customer Notice of Termination.  This Agreement shall
expire on the date specified in such Customer Notice of Termination as if that
date had been originally fixed as the expiration date of the term herein
granted, without waiving any other remedies that Customer may have.  No Owner
Event of Default shall be deemed waived unless in writing and signed by
Customer.

12.5     Remedies of Each Party Generally.  Without limiting its rights under
this Agreement, after an Event of Default, the non-defaulting Party may set off
any or all amounts due and owing to it by the defaulting Party against any or
all amounts due and owing by it or any of its wholly-owned Affiliates to the
defaulting Party (whether under this Agreement or otherwise and whether or not
then due).  Nothing in this Section 12.5 is intended in any way to limit or
prejudice any other rights or remedies the non-defaulting Party may have under
this Agreement or at law.  The remedies of the non-defaulting Party provided in
this Agreement are not exclusive and, except as otherwise expressly limited by
this Agreement, are in addition to all other remedies of the non-defaulting
Party at law or in equity.

12.6     Lien on Biomass.

(a)        Owner, as operator of the Terminal and bailee of Customer’s Biomass,
is hereby granted a first and preferred lien on: (i) the Biomass from the time
of receipt until delivery to Customer; and (ii) any property of Customer located
at the Terminal or any other terminal facility owned or operated by Owner or its
Affiliates or otherwise in the custody of Owner or its affiliates to secure the
payment of all sums due from Customer under this Agreement (the
“Collateral”).  Customer hereby authorizes Owner to file one or more financing
or continuation statements, and amendments thereto, relative to all or any part
of the Collateral without the signature of Customer, in each case where
permitted by law, and to take any and all other actions necessary to secure its
interest in the Collateral.  In addition, Customer agrees that from time to time
it will promptly execute and deliver all instruments and documents, and take all
further action, that Owner may reasonably request as being necessary or
desirable in order to perfect and protect





-  20  -

--------------------------------------------------------------------------------

 

 

any security interest granted or purported to be granted hereby or to enable
Owner to exercise and enforce its rights and remedies hereunder with respect to
any Collateral.  Without limiting the generality of the foregoing, Customer will
execute and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as Owner may request as being
necessary or desirable in order to perfect and preserve the security interests
granted or purported to be granted hereby.

(b)        In the event Customer should fail to pay sums owed by it to Owner,
after notice in accordance with Section 12.1(b), Owner may proceed in law to
enforce its lien to satisfy all contractual and statutory obligations of
Customer, including all costs, attorneys’ fees, and expense incurred by Owner in
the enforcement of its lien and the recovery of monies owed to it by
Customer.  Customer hereby agrees that in the event of any such default, in
addition to other remedies set forth herein and as may be available under law,
Owner may sell, on commercially reasonable terms, any such Collateral upon which
Owner has a lien to satisfy any debt owed by Customer to Owner out of the
proceeds thereof.  Customer hereby waives any right to notice or otherwise
associated with any such sale to which it may be entitled under this Agreement
or at law or in equity.

Section 13.      Insurance.

13.1     Customer’s Required Insurance.  Customer, at Customer’s sole cost and
expense, shall carry and maintain the following insurance with companies
authorized to do business in the applicable jurisdictions and possessing a
minimum A.M. Best rating of A-VIII:

(a)        Commercial General Liability insurance with minimum limits of
$1,000,000 per occurrence, $2,000,000 aggregate, covering bodily injury
liability, personal injury liability and property damage liability, and
including contractual liability, products and completed operations coverage;

(b)        Statutory Worker’s Compensation insurance;

(c)        Employer’s Liability insurance with a minimum limit of $1,000,000
each accident; and

(d)        Automobile Liability insurance with a minimum limit of $1,000,000
each accident; and

(e)        Umbrella policy with a minimum limit of $5,000,000, scheduling
General Liability, Automobile Liability and Employers Liability coverages.

13.2     Customer Certificates of Insurance; Notification of Changes or
Lapse.  Customer shall submit certificates of all insurance required under
Section 13.1 to Owner.  All policies shall contain a waiver of subrogation
against Owner.  All such general liability policies





-  21  -

--------------------------------------------------------------------------------

 

 

with the exception of Workers Compensation and the required certificates
relating thereto shall name Owner (including its officers and directors),
Owner’s consultants, lenders, and the agents and employees of any of them, as
additional insured.  The additional insured clause shall be ISO Additional
Insured Endorsement CG 20 10 11 85 or a substitute providing equivalent coverage
under the general liability and umbrella program.  All policies shall provide
that the insurance carrier will give Owner thirty (30) Days prior written notice
of the expiration or any cancellation or change in coverage of such policies.

13.3     Owner’s Required Insurance.  Owner, at Owner’s sole cost and expense,
shall carry and maintain the following insurance with companies authorized to do
business in the applicable jurisdictions and possessing a minimum A.M. Best
rating of A-VIII:

(a)        Commercial General Liability insurance with minimum limits of
$5,000,000 per occurrence, $10,000,000 aggregate, covering bodily injury
liability, personal injury liability and property damage liability, and
including contractual liability, products and completed operations coverage;

(b)        Statutory Worker’s Compensation insurance;

(c)        Employer’s Liability insurance with a minimum limit of $5,000,000
each accident; and

(d)        Automobile Liability insurance with a minimum limit of $5,000,000
each accident;

(e)        Umbrella policy, with a minimum limit of $5,000,000, scheduling
General Liability, Automobile Liability and Employers Liability coverages; and

(f)        so called “All Risk” physical damage insurance, including flood and
earthquake, covering loss or damage to the Terminal, including with respect to
any trade fixtures, machinery, equipment, and other personal property located in
or about the Terminal in an amount not less than one hundred percent (100%) of
the full replacement cost thereof from time to time.

13.4     Owner Certificates of Insurance; Notification of Changes or
Lapse.  Owner shall submit certificates of insurance required under Section 13.3
to Customer.  All policies shall contain a waiver of subrogation against
Customer.  All such general liability policies with the exception of Workers
Compensation and the required certificates relating thereto shall name Customer
(including its officers and directors), Customer’s consultants, lenders, and the
agents and employees of any of them, as additional insured.  The additional
insured clause shall be ISO Additional Insured Endorsement CG 20 10 11 85 or a
substitute providing equivalent coverage under the general liability and
umbrella program.  All policies shall provide that the insurance carrier will
give Customer thirty (30) Days prior written notice of the expiration or any
cancellation or change in coverage of such policies.





-  22  -

--------------------------------------------------------------------------------

 

 

13.5     Reports of Accidents and Injuries.  Owner and Customer will provide
prompt written notice to each other of all accidents or occurrences resulting in
injuries to employees or third parties, or damage to property arising out of or
during the course of the performance under this Agreement and, as soon as
practical, will furnish each other with a copy of all reports made by any
insurance underwriter or non-privileged reports to others of such accidents or
occurrences.

13.6     Application of Insurance Proceeds.  Owner shall apply any insurance
proceeds directly to the replacement or repair of damaged assets to which such
insurance proceeds relate.

Section 14.      Indemnity and Liability.

14.1     Indemnification of Customer Group.  To the fullest extent permitted by
law, and except as otherwise provided herein this Agreement (including Section
6.4), Owner hereby agrees to release, protect, defend, indemnify, and hold
harmless the Customer Group from and against any and all Claims and Losses
(inclusive of Claims made by or Losses of, directly or indirectly, a Third
Party) resulting from injury to or death of individuals or loss or destruction
of or damage to tangible property (including Vessel damage), to the extent such
Claims and Losses arise as a result of or in connection with the negligence or
willful misconduct of Owner in connection with or related to the Terminal
Services or this Agreement; provided,  however, that Owner shall not be required
to defend, indemnify or hold harmless any member of the Customer Group for any
Claims and Losses to the extent such Claims and Losses are due to the negligence
or willful misconduct of Customer.

14.2     Indemnification of Owner Group.  To the fullest extent permitted by
law, and except as otherwise provided herein this Agreement, Customer hereby
agrees to release, protect, defend, indemnify, and hold harmless the Owner Group
from and against any and all Claims and Losses (inclusive of Claims made by or
Losses of, directly or indirectly, a Third Party) resulting from injury to or
death of individuals or loss or destruction of or damage to tangible property
(including damage to Terminal equipment and facilities), to the extent such
Claims and Losses arise as a result of or in connection with the negligence or
willful misconduct of Customer in connection with or related to the Terminal
Services or this Agreement; provided,  however, that Customer shall not be
required to defend, indemnify or hold harmless any member of the Owner Group for
any Claims and Losses to the extent such Claims and Losses are due to the
negligence or willful misconduct of Owner.

14.3     Notice; Procedure.  Not later than fifteen (15) Days after receipt of
written notice from either Party of any Claim or Losses related to any Claim for
which such Party or a member of such Party’s Owner Group or Customer Group, as
applicable, is seeking indemnification under this Agreement (such Party or
member of such Party’s Owner Group or Customer Group seeking indemnification,
collectively, the “Indemnified Party”), the Party receiving such notice (the
“Indemnifying Party”)





-  23  -

--------------------------------------------------------------------------------

 

 

shall, to the extent that such Claim or Losses are indemnifiable by the
Indemnifying Party hereunder, affirm in writing by notice to the Indemnified
Party that the Indemnifying Party will indemnify, defend and hold harmless the
Indemnified Party in accordance with this Agreement and will, at its own cost
and expense, assume on behalf of the Indemnified Party and conduct with due
diligence and in good faith the defense thereof with counsel selected by the
Indemnifying Party that is reasonably satisfactory to the Indemnified Party;
provided,  however, that the Indemnified Party shall have the right to be
represented therein by counsel of its own selection at its own expense or, in
the event that the Indemnifying Party breaches any of its obligations hereunder
to timely and diligently assume and conduct the defense of such Claim, at the
expense of the Indemnified Party.  The Indemnifying Party shall not, without the
prior written consent of the Indemnified Party, settle or compromise or permit a
default judgment or a consent to entry of any judgment with respect to any Claim
for which it has indemnification obligations hereunder unless such settlement or
compromise or judgment is solely for the payment of money and includes a
complete and unconditional release of the Indemnified Party with respect to all
liability related to such Claim and Losses related to such Claim upon the making
of such payment.

Section 15.      Other Representations, Warranties and Covenants.

15.1     Representations and Warranties.  As a material inducement to entering
into this Agreement, each Party, with respect to itself, represents and warrants
to the other Party as of the Effective Date of this Agreement as follows:

(a)        it is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its formation and is qualified to conduct its
business in those jurisdictions necessary to perform its obligations hereunder,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to materially adversely affect its ability to perform this Agreement;

(b)        the execution, delivery and performance of this Agreement are within
its powers, have been duly authorized by all necessary action and do not
conflict with or violate any of the terms or conditions in its governing
documents or any agreement to which it is a party, or any law, rule, regulation,
order, writ, judgment, decree or other legal or regulatory determination
applicable to such Party;

(c)        this Agreement constitutes a legal, valid and binding obligation of
such Party, enforceable against it in accordance with its terms, except as
limited by bankruptcy, insolvency, reorganization and other Laws affecting
creditor’s rights generally, or by the exercise of judicial discretion in
accordance with general principles of equity;

(d)        to such Party’s knowledge, there are no actions, proceedings,
judgments, rulings or orders, issued by or pending before any court or arbitral
body that would materially adversely affect its ability to perform its
obligations under this Agreement; and





-  24  -

--------------------------------------------------------------------------------

 

 

(e)        no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Entity or any other Person required as of the
date hereof, which has not been received, waived or satisfied as of the
Effective Date, is required for the valid execution and delivery of this
Agreement.

Section 16.      Miscellaneous.

16.1     Notices.  Except as expressly provided in this Agreement, any notice,
demand, offer, or other communication required or permitted to be given pursuant
hereto shall be in writing signed by the Party giving such notice, demand,
offer, or other communication and shall be hand delivered or sent by registered
mail, overnight courier or facsimile to the other Party at its address set forth
below.  Each Party may change its address by providing notice under this Section
16.1 to the other Party.  Unless otherwise provided herein, all notices,
requests or other communications hereunder shall be effective at the end of
Office Hours on the Day actually received, if received during Office Hours, and
otherwise shall be effective at the close of Office Hours on the first Business
Day after the Day on which received.

If to Owner:                             Enviva Port of Wilmington, LLC
7200 Wisconsin Avenue
Suite 1000
Bethesda, MD  20815
Attention:  General Counsel
Facsimile:  (240) 482-3774

 

If to Customer:                        Enviva, LP
c/o Enviva Partners GP, LLC (as General Partner of its sole member)
7200 Wisconsin Avenue
Suite 1000
Bethesda, MD  20814
Attn: General Counsel

Facsimile No.:  (918) 747-2150

16.2     Interpretation.  Except as otherwise set forth herein, or where the
context of this Agreement otherwise requires:

(a)        headings and titles are for convenience only and do not affect the
interpretation of this Agreement;





-  25  -

--------------------------------------------------------------------------------

 

 

(b)        the gender of all words used herein shall include the masculine,
feminine and neuter and the number of all words shall include the singular and
plural;

(c)        the terms “hereof”, “herein,” “hereto” and similar words refer to
this entire Agreement and not any particular Section, Exhibit or any other
subdivision of this Agreement;

(d)        references to “Section” or “Exhibit” are to this Agreement unless
specified otherwise;

(e)        reference to “this Agreement” (including any Exhibit hereto) or any
other agreement or document shall be construed as a reference to such agreement
or document as the same may be amended, modified, supplemented or restated, and
shall include a reference to any agreement or document that amends, modifies,
supplements or restates, or is entered into, made or given pursuant to or in
accordance with its terms;

(f)        references to any law, statute, rule, regulation, standard (including
for testing and sampling), notification or statutory provision shall be
construed as a reference to the same as it may have been, or may from time to
time be, amended, modified or re-enacted;

(g)        references to any Person shall be construed as a reference to such
Person’s successors and permitted assigns;

(h)        “includes”, “including” and similar phrases mean “including, without
limitation”;

(i)         all Exhibits are incorporated herein and made a part of this
Agreement for all purposes; and

(j)         references to “or” will be deemed to be disjunctive but not
necessarily exclusive (i.e., unless the context dictates otherwise, “or” will be
interpreted to mean “and/or” rather than “either/or”).

16.3     Amendment.  No amendment, supplement or other modification of this
Agreement shall be valid unless evidenced in writing and signed by both Parties.

16.4     Severability of Provisions.  If any provision of this Agreement is
found to be void and unenforceable, such provision shall be deemed to be deleted
from this Agreement and the remaining provisions of this Agreement shall
continue to have full force and effect. The Parties shall, in such event,
negotiate in good faith to agree to a mutually satisfactory valid and
enforceable substitute provision implementing to the fullest extent possible the
intentions of the Parties at the Effective Date.





-  26  -

--------------------------------------------------------------------------------

 

 

16.5     Entire Agreement.  This Agreement constitutes the entire agreement of
the Parties with respect to the subject matter hereof and, except as herein
stated and in the instruments and documents to be executed and delivered
pursuant hereto, contains all of the representations, undertakings and
agreements of the Parties in respect of the subject matter hereof.  This
Agreement supersedes all prior meetings, correspondence, and negotiations
between the Parties. There are no representations, warranties, covenants,
agreements or collateral understandings, oral or otherwise (express or implied)
of any kind between the Parties in respect of the subject matter hereof, except
as contained herein.

16.6     Counterparts; Electronic Signatures.  This Agreement may be executed in
counterparts, each of which shall be considered an original, but all of which
shall together constitute one and the same instrument.  Any executed counterpart
may be delivered in portable document format (.pdf) or by other electronic means
and, when so delivered, shall be legally enforceable in accordance with its
terms.

16.7     Third Parties.  This Agreement and all rights hereunder are intended
for the sole benefit of the Parties and shall not imply or create any rights on
the part of, or obligations to, any other Person (other than to members of the
Customer Group and Owner Group pursuant to and in accordance with Section 6.2
and Section 14).

16.8     Non-Recourse.  The Parties’ respective obligations hereunder are
intended to be the obligations of the respective Parties only and no recourse
for any obligation of a Party hereunder, or for any claim based thereon or
otherwise in respect thereof, shall be had against any incorporator,
shareholder, partner, member, officer or director, or Affiliate, as such, past,
present or future of such Party.

16.9     Attorneys’ Fees.  The Parties agree that in the event either of the
Parties institutes legal proceedings to enforce any of the terms of this
Agreement, all court costs and reasonable attorneys’ fees incurred by the
substantially prevailing Party shall be reimbursed by the other Party.

16.10   No Waiver.  Either Party’s waiver of any breach or failure to enforce
any of the terms of this Agreement at any time shall not in any way affect,
limit, modify, or waive such Party’s right thereafter to enforce or compel
strict compliance with every term hereof, notwithstanding such waiver or failure
or any course of dealing or custom of the trade.

16.11   No Agency.  No Party shall be deemed hereunder to be an agent of, or
partner or joint venturer with, any other Party.





-  27  -

--------------------------------------------------------------------------------

 

 

16.12   Governing Law.

(a)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK AND, WHERE APPLICABLE, THE
GENERAL MARITIME LAW OF THE UNITED STATES, WITHOUT REFERENCE TO ANY CHOICE OF
LAW PRINCIPLE THAT WOULD RESULT IN THE APPLICATION OF ANY OTHER LAW.

(b)        The United Nations Convention on Contracts for International Sale of
Goods shall not apply to this Agreement.

(c)        The Parties acknowledge and agree that: (i) this Agreement is for the
purpose of providing terminalling services, which shall not include storage
services except as may be incidental to providing such terminalling services,
(ii) each of the Domes used in connection with the provision of the Terminal
Services is not intended to provide storage or constitute a warehouse but rather
is intended to protect the Biomass from the elements for a very limited amount
of time prior to its being loaded onto a Vessel for overseas or other transport,
(iii) any incidental storage services provided by Owner during any time in which
Biomass occupies a space in the Terminal are free of charge, and (iv) the
Parties waive to the maximum extent permitted by applicable Laws any application
of the terms of the Uniform Commercial Code of the State of North Carolina in
respect of warehouses.

16.13   Dispute Resolution.  Any dispute arising from this Agreement (including
a dispute regarding the existence, validity or termination of this Agreement or
the consequences of its nullity), shall be referred to and finally resolved by
arbitration under the rules of the American Arbitration Association (the
“Rules”), which Rules are deemed to be incorporated by reference into this
Section 16.13 except as expressly amended by this Section 16.13.  The tribunal
shall consist of three (3) arbitrators, two (2) of whom shall be nominated by
the respective Parties and the third of whom shall be jointly selected by the
two arbitrators selected by the Parties.  The seat of the arbitration and the
venue of all hearings shall be New York, NY and the language of the arbitration
shall be English.  The arbitral tribunal shall have power to award on a
provisional basis any relief that it would have power to grant on a final
award.  Without prejudice to the powers of an arbitrator provided by the Rules,
by statute or otherwise, the arbitral tribunal shall have power at any time, on
the basis of written evidence and the submissions of the Parties alone, to make
an award in favor of the claimant (or the respondent if a counterclaim) in
respect of any claims or counterclaims to which there is no reasonably arguable
defense (either substantively or as to the amount of any damages or other sums
to be awarded).  To the extent permitted by applicable Law, the Parties hereby
agree to waive any rights to refer points of law, or to appeal, to the courts;
provided, that nothing in this Section 16.13 shall be construed as preventing
either Party from seeking conservatory or similar interim relief in any court of
competent jurisdiction.





-  28  -

--------------------------------------------------------------------------------

 

 

Section 17.      Confidentiality.

17.1     Confidentiality.  The existence and terms of this Agreement and
information disclosed by or on behalf of either Party to the other Party or its
representatives in connection with this Agreement (hereinafter referred to as
“Confidential Information”) shall, during the Term and until the expiration of
twelve (12) months after this Agreement has terminated, be treated as
confidential by each Party and shall not be disclosed in whole or part by either
Party to any third party without the prior written consent of the other
Party.  No breach of this Section 17.1 shall entitle the other Party to
terminate this Agreement.

17.2     Confidentiality Carve-outs.  Notwithstanding Section 17.1, neither
Party shall be required to obtain the prior written consent of the other Party
in respect of disclosure of Confidential Information:

(a)        to Affiliates of such Party; provided, that such Party shall require
such Affiliates to keep the Confidential Information confidential on the same
terms as are provided in this Section 17;

(b)        to Persons professionally engaged by or on behalf of such Party;

(c)        to any Government Entity having jurisdiction over such Party, but
only to the extent that such Party is required by such Government Entity to make
disclosure;

(d)        to any investors or potential investors in such Party or any
affiliate thereof; provided, that such Party shall require such investor or
potential investor to keep the Confidential Information confidential on the same
terms as are provided in this Section 17;

(e)        to any lenders or prospective lenders in connection with the
financing of such Party’s operations;

(f)        to the extent reasonably required by any Laws or rule of any relevant
stock exchange or to the extent required by any juridical, arbitral or
administrative proceeding; or

(g)        to the extent any disclosure is required to be made in the financial
statements of either Party or any of its Affiliates or in publicly filed
documents to effect the transactions contemplated by this Agreement;

provided, that the disclosing Party shall keep the disclosure of the
Confidential Information to the minimum necessary for the purpose for which it
is disclosed.





-  29  -

--------------------------------------------------------------------------------

 

 

17.3     Securities Filings.  Notwithstanding anything to the contrary herein,
either Party and its Affiliates shall be permitted to include in documents filed
with regulators regarding securities offered or to be offered of such Party or
an Affiliate of such Party (and in any amendments thereto or related offering
documents) any information regarding the Parties, this Agreement and the
transactions contemplated by this Agreement.

17.4     Press Releases.  Neither Party shall issue any press release or make
any public announcement relating to the subject matter of this Agreement without
the prior written consent of the other Party.

(Signature page follows)





-  30  -

--------------------------------------------------------------------------------

 

 

This Agreement has been executed by the authorized representatives of each Party
as indicated below effective as of the Effective Date.

 

 

 

 

 

 

 

Enviva Port of Wilmington, LLC

 

Enviva, LP

 

 

 

By: Enviva Wilmington Holdings, LLC, as its sole member

 

By: Enviva GP, LLC, as its general partner

 

 

 

By: Enviva Development Holdings, LLC, as its managing member

 

 

 

 

 

By:

/s/ William H. Schmidt, jr.

 

 

By:

/s/ STEPHEN F. REEVES

 

 

 

 

 

 

Name:

William H. Schmidt, Jr.

 

 

Name:

Stephen F. Reeves

 

 

 

 

 

 

Title:

President, General Counsel and Secretary

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 



-  31  -

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

COMMERCIAL DETAILS

1.         Customer Addresses for Invoices

Enviva, LP

c/o Enviva Partners GP, LLC

7200 Wisconsin Ave., Suite 1000

Attention: Vonetta T. Brown

Corporate Accounts Payable Manager

Phone: +1 240 482 3837

Fax: +1 301 657 5567

Email: accounting@envivabiomass.com and vonetta.brown@envivabiomass.com

 

2.         Requirements of Owner’s Vetting Process.

(a)        Vessel Requirements.  Performing Vessel to be/have:

(i)         Singledeck Bulkcarrier engines./bridge aft BoxShaped or Self
trimming supramax or smaller;

(ii)       Maximum Vessel age of 20 years;

(iii)      Geared with 20 metric ton cranes for use at load as required for load
operations by Owner;

(iv)       Fully suitable for all load/discharge berths/ports/facilities
including but not limited to LOA/Beam/Draft/WLTHC;

(v)        Classed highest Lloyds or equivalent for the duration of the voyage
by a member of the IACS;

(vi)       CO2 fitted as required by the trade (mandatory);

(vii)     Entered with a first class P & I Club with full coverage and to remain
so for duration of voyage;

(viii)    ITF or ITF Equivalent;

(ix)       stanchions, if any, to be fully collapsible except in front of
Vessel’s crane houses and in no way interfere with the loading operations; and

(x)        Rightship approval as per receiver vetting requirements

(b)        With Vessel nomination, Customer to provide Owner the following:

(i)         Full description of Vessel;

(ii)       Present position, intended itinerary prior arrival loading port and
ETA loading port;

(iii)      Last 3 cargoes and last 3 load/discharge ports;

(iv)       Copies of valid class/ISPS/Gear/P+I/ISM/DOC/SMC certificates by email
attachment;

(v)        Ownership chain;

(vi)       Pictures of Vessel holds when available, and Owner requires
Customer’s efforts on this for each vessel nomination; and

(vii)     Declared cargo quantity and intended stow plan for that shipment.

 

 



A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

MARINE NOMINATIONS AND SCHEDULING

1.         Interpretation.  In the event of any inconsistency between this
Exhibit B and Section 5 of the Agreement, the terms and conditions of Section 5
shall prevail.

2.         Laycan and Vessel Nominations.

(a)        Shipping Schedule.  By the first Business Day of each month from and
after the Effective Date, Customer shall provide Owner a non-binding, indicative
schedule of the Shipment size and 15 day windows of each Shipment to be
delivered to Customer over the following 3-month period.

(b)        Laycan Nominations.  At least 30 days prior to the start of the
applicable Laycan, Customer shall nominate to Owner a 10-day window for such
Laycan, which Customer shall narrow to a 7-day Laycan at least 21 days prior to
the start of such Laycan.  For the avoidance of doubt, the final 7-day Laycan
must be within the foregoing 10-day window.

(c)        Vessel Nominations.  Customer shall nominate the final performing
Vessel for Shipments to be loaded by Owner at least 10 days before the first day
of the applicable Laycan.  Owner shall have one (1) Business Day to accept or
reject such nominated Vessel, in writing to Customer.  Upon any such rejection,
Customer shall have the right to nominate a different Vessel within 2 Business
Days of its receipt of such rejection in accordance with, and conforming to, the
requirements of this Agreement.  In the event that Customer does not nominate a
Vessel when required hereunder and such failure continues for 5 days following
Customer’s receipt of notice thereof from Owner, Owner shall have the right,
upon two (2) Business Days’ written notice to Customer, to suspend Terminal
Services until such failure has been cured or remedied to Owner’s reasonable
satisfaction.

3.         Estimated Time of Arrival.  Customer or its designee will notify
Owner of the estimated date and time of arrival at the Terminal of each Vessel
with an approved nomination notice as soon as this information is available, but
no later than forty-eight (48) hours in advance of the estimated time of
arrival.  The Vessel will be required to send Owner answers to pre-berthing
questions at least forty-eight (48) hours prior to the estimated time of
arrival.  Owner will provide pre-berthing questions to the Vessel early enough
to allow it a reasonable time to respond.

4.         Notice of Readiness.  After a Vessel has arrived at the customary
anchorage or place of waiting, received all required clearances from
Governmental Entities and is otherwise in all respects ready to proceed to berth
and commence loading a Shipment, it will tender a Notice of Readiness to Owner
in writing or via other available means acceptable to Owner.  The Notice of
Readiness will state the estimated time the Vessel will arrive at the Terminal
wharf given any tidal or other constraints.

5.         Vessel Berth.  Owner shall use due diligence to designate a safe
berth for the Vessel at which it can remain safely afloat and conduct cargo
operations; provided,  however, that Owner is not responsible or liable for
maintaining the depth of the channel leading to the berth.  Customer





B-1

--------------------------------------------------------------------------------

 

 

shall ensure all Vessels will be dimensionally acceptable and meet all
requirements of the Terminal’s wharf facilities and governmental agencies.

6.         Berthing Order.  Vessels arriving and issuing valid Notices of
Readiness within the Laycan confirmed by Owner will be berthed at the Berth in
the order of their tendering of valid notices of readiness, on a “first come,
first served” basis.  A Vessel shall be deemed to have arrived at such time as
it has given a valid Notice of Readiness to Owner.

7.         Berth Shifting & Vacating.  Owner may require any Vessel to shift
from one berth to another at the Terminal at any time.  Owner may require any
Vessel to vacate its berth if such action is reasonably required for the safe
operation of the Terminal.  If the Vessel is required to so vacate its berth,
the Vessel, after tendering Notice of Readiness to recommence loading or
discharging, will be re-berthed in the next open time slot on the Terminal dock
schedule.  If any Vessel fails to vacate its berth at the Terminal upon
completion of loading Customer’s Shipment, then Customer shall be responsible
for the costs incurred by other vessels that otherwise would be occupying the
Berth but for the failure of Customer’s Vessel to vacate same.

8.         Pollution, Prevention and Responsibility.  Customer or its Agent will
require all Vessels promptly and diligently to prevent, mitigate and remediate
all pollution emanating from said Vessels.  Customer or its Agent will require
all Vessels to comply with Law and to carry all liability and pollution
insurance required by Law.  In the event of any Biomass spills or other
environmentally polluting discharge caused by the fault of Customer’s Vessel,
Owner shall immediately notify Customer, and, subject to Customer’s consent, is
authorized to commence containment or cleanup operations as deemed appropriate
or necessary by Owner (and consented to by Customer).  All reasonable costs of
containment or cleanup for such spill or discharge shall be borne by Customer,
except that, in the event a spill or discharge is the result of joint negligence
or misconduct of both Owner and Customer’s Vessel, costs of containment or
cleanup shall be borne jointly by Owner and Customer in proportion to each
Party’s or its Vessel’s negligence or misconduct.

9.         International Ship and Port Facility Security Code
Compliance.  Customer shall ensure that any Vessel receiving Customer’s Biomass
under this Agreement is in compliance with the International Ship and Port
Facility Security Code and any relevant amendments to Chapter XI of SOLAS (“ISPS
code”) or the Maritime Transportation Security Act (“MTSA”) of 2002, as
applicable, and similar laws and regulations pertaining to the security of
ports, facilities, or terminals.  The Terminal will operate in compliance with
all applicable Laws for the activities as contemplated herein this Agreement.

 

 



B-2

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

SPECIFICATIONS

 

 

 

 

 

 

 

 

PARAMETER

UNITS

LIMIT

TOLERANCE

METHOD

PERFORMED
BY

Composition

 

 

 

 

 

 

Origin and Source

Only Forest, plantation, and other virgin (chemically untreated) wood

EN 14961-1

Seller Decl.

Bark

% wt, arb

<

8% 

none

 

Seller Decl.

Additives or Binders1

% wt, arb

<

3% 

none

 

Seller Decl.

Extraneous Materials

 

 

none

none

 

Insp

Burned or Charred Pellets

 

 

none

none

 

Insp

Water Damage

 

 

none

none

 

Insp

Sampling & Sample Prep

 

 

 

 

EN 14778, EN 14780

Insp & Lab

Bulk Physical Parameters

 

 

 

 

 

 

Temperature 2

deg C

<

60 

1 deg C

EN15234

Insp

Fines <3.15 mm (round-hole)

%wt, atb

<

3.0 

none

EN 15149

Insp

 

 

 

 

 

 

 

Diameter

mm

 

6 to 10

none

EN 16127

Lab

Average Length

mm

 

10-40

none

EN 16127

Lab

Pellets < 40mm in Length

%wt, atb

>

99.0 

none

EN 16127

Lab

Pellets < 50mm in Length

%wt, atb

>

99.9 

 

 

 

Bulk Density

kg/m3

>

645-750

2% of limit

EN 15103

Lab

Durability

%wt, atb

 

97.5-99

0.5% absolute

EN 15210-1

Lab

DSEAR Information

 

 

 

 

 

 

Cloud Ignition Temp

deg C

>

400 

none

 

Lab**

5mm Layer Ignition Temp

deg C

>

210 

none

EN 13821

Lab**

Ignition Energy (capacitive) 3

mJ

>

30 

none

or

Lab**

Explosion Pressure

bar

<

10.5 

none

ASTM E2019

Lab**

Specific Dust Constant, KSt

bar x m/s

<

200 

none

 

Lab**

Explosive Ratio, ST

ST

 

ST-1

none

 

Lab**

Proximate Analysis

 

 

 

 

 

 

Volatiles

% wt, arb

 

70 – 82

4% of mean

EN 15148

Lab

Total Moisture

% wt, arb

 

4  – 10

0.5% absolute

EN 14774-1

Lab

Ash

% wt, db

<

1.5 

0.1%  absolute

EN 14775

Lab

NCV (at const. pressure)

GJ/mt, arb

>

16.5 

0.3 GJ/mt

EN 14918

Lab

Ultimate Analysis

 

 

 

 

 

 

Oxygen

%wt, arb

 

28 to 42

1.5% absolute

EN 15296

Lab

Nitrogen

%wt, db

<

0.4 

0.05% absolute

EN 15104

Lab

Sulfur (any ship)

%wt, db

<

0.05 

0.01% absolute

EN 15289

Lab

Sulfur (annual avg)

%wt, db

<

0.02 

0.01% absolute

EN 15289

Lab

 





C-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Chlorine (any ship)

%wt, db

<

0.02 

0.01% absolute

EN 15289

Lab

Chlorine (annual avg)

%wt, db

<

0.018 

0.01% absolute

EN 15289

Lab

Flourine

mg/kg, db

<

70 

none

EN 15289

Lab*

Ash Fusion

 

 

 

 

 

 

DT (Oxidizing)

deg C

>

1200 

50

CEN/TS 15370-1  

Lab*

DT (Reducing)

deg C

>

1150 

50

CEN/TS 15370-1  

Lab*

Major and Minor Metals

 

 

 

 

 

 

As,Co,Cr,Cu,Mn,Ni,Pb,Sb,V

mg/kg, db

<

800 

none

EN 15297

Lab*

As

mg/kg, db

<

1.3 

0.064 absolute

EN 15297

Lab*

Al

mg/kg, db

<

800 

n/a

EN 15290

Lab*

Ca

mg/kg, db

<

5250 

n/a

EN 15290

Lab*

Cd

mg/kg, db

<

0.3 

0.06

EN 15297

Lab*

Cr

mg/kg, db

<

15.0 

0.032 absolute

EN 15297

Lab*

Cu

mg/kg, db

<

16.0 

0.043 absolute

EN 15297

Lab*

Fe

mg/kg, db

<

700 

n/a

EN 15290

Lab*

Pb

mg/kg, db

<

10.0 

0.033 absolute

EN 15297

Lab*

Mg

mg/kg, db

<

750 

n/a

EN 15290

Lab*

Hg

mg/kg, db

<

0.1 

0.0046 absol.

EN 15297

Lab*

Ni

mg/kg, db

<

10.0 

n/a

EN 15297

Lab*

K  

mg/kg, db

<

2100 

n/a

EN 15290

Lab*

P

mg/kg, db

<

300 

14

EN 15290

Lab*

Si

mg/kg, db

<

3400 

n/a

EN 15290

Lab*

Na

mg/kg, db

<

590 

n/a

EN 15290

Lab*

Sn

mg/kg, db

<

1.0 

n/a

EN 15297

Lab*

Ti

mg/kg, db

<

100 

n/a

EN 15290

Lab*

V  

mg/kg, db

<

4.0 

n/a

EN 15297

Lab*

Zn

mg/kg, db

<

20 

5.43 absolute

EN 15297

Lab*

Halogenated Organics

 

 

 

 

 

 

Benzo-a-pyrene

mg/kg, db

<

0.5 

None

GCMS

Lab*

Pentachlorphenol

mg/kg, db

<

3.0 

None

ECD

Lab*

Particle Size Distribution in Pellets

 

 

 

 

 

 

% < 4.0mm

% wt, atb

>

99.54 

0.5% absolute

EN 16126

Lab

% < 3.15mm

% wt, atb

>

98.0 

0.5% absolute

EN 16126

Lab

% < 2.0mm

% wt, atb

>

92.5 

1% absolute

EN 16126

Lab

% < 1.0mm

% wt, atb

>

50.0 

5% absolute

EN 16126

Lab

% < 0.1mm

% wt, atb

<

7.0 

2% absolute

EN 16126

Lab

Mean Particle Size 4

microns

>

420 

none

see note

Lab

 

atb = as-tested basis; arb = as-received basis; db = dry basis

 

Tolerances are expressed in the same units as the limits, except where noted
otherwise.  Where tolerances are not currently declared in the referenced EN
method (as indicated by n/a in the





C-2

--------------------------------------------------------------------------------

 

 

table above), at such a time as said tolerances are officially declared by the
relevant governing body, those tolerances will be adopted in the table above.

 

1 – Additives or binders shall be of vegetal origin only and shall meet all
sustainability requirements applicable to the Biomass

 

2 – Maximum bulk temperature shall be checked at the delivery point.

 

3 – Particles having at least one dimension less than 600 microns shall be
deemed acceptable.

 

4 - The MIE shall be carried out on a sample seived to an average particle size
of 75 micron and dried to a moisture content of 4%.

 

* - Once each quarter, or as requested by Buyer

 

** - Once before first shipment, or as requested by Buyer

 

“Lab” analysis shall be performed by an independent laboratory and “Insp” test
shall be performed by an independent inspector. “Insp & Lab” shall mean that a
field test shall be performed by the independent inspector and a lab value shall
be analyzed by the independent laboratory.

C-3

--------------------------------------------------------------------------------